DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Harvey (US 2020/0114847 A1).
	Regarding claim 1, Harvey teaches a power supply apparatus wake-up circuit, comprising: a power consumption control circuit comprising a voltage regulation module (see 50, 108 fig.3  para 0041, 0044),  and a protection circuit (see para 0035, 0067), the voltage regulation module being electrically connected to the protection circuit (see 106, 130 fig.3b para 0084, 0064-0065); a wake-up circuit connected to the power consumption control circuit(see 104 fig. 3b  para 0044-0047),  ; and wherein the voltage regulation module adjusts a voltage output to the protection circuit according to a sleep control signal (see para 0037, 0041); Wherein the protection circuit determines whether to trigger over-discharge protection according to the input voltage (see 106, 130 fig.3b para 0064-0065); and Wherein the wake-up circuit comprises a first switching device (see 104 fig. 3b  para 0044-0047),  and the wake-up circuit outputs a wake-up control signal to the protection circuit based on an operation of the first switching device by a user such that the protection circuit stops the triggering of the over-discharge protection(see 106, 130 fig.3b para 0035, 0067, 0071, 0084). 
(see 108,  Control signals  fig.3b para 0045). 
	 Regarding claim 4, Harvey teaches invention set forth above, Harvey further teaches wherein the voltage regulation module is a PWM voltage regulation circuit adjusting a duty ratio of an output PWM signal according to the sleep control signal (see fig.3b para 0088-0089).
	Regarding claim 5, Harvey teaches invention set forth above, Harvey further teaches wherein the voltage regulation module is a digital-analog control circuit configured to output, according to the sleep control signal, a preset voltage to the protection circuit to cause the protection circuit to trigger the over-discharge protection (see 106, 130 fig.3b para 0064-0065). 
	Regarding claim 6, Harvey teaches invention set forth above, Harvey further teaches wherein the protection circuit comprises: a protection unit an input terminal of which being connected to an output terminal of the voltage regulation module; (see 106, 130 fig.3b para 0064-0065);  a second switching device an input terminal of which being connected to an output terminal of the protection unit; wherein the protection unit controls the second switching device to cut off system power supply of the power supply apparatus wake-up circuit in response to that a voltage output by the voltage regulation module is lower than a voltage threshold (see 106, 130 fig.3b para 0035, 0067, 0071, 0084). 
	 Regarding claim 8, Harvey teaches invention set forth above, Harvey further teaches wherein the second switching device is a field effect transistor (see 106, 130 fig.3b para 0035, 0067, 0071, 0084).
	Regarding claim 9, Harvey teaches invention set forth above, Harvey further teaches wherein the first switching device comprises any one of a key switch, a travel switch, a contact switch, or a magnetic control switch (see 106  fig.3b para 0045-0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2020/0114847 A1).
	Regarding claim 3, Harvey teaches invention set forth above, Harvey doesn’t expressly teach wherein the voltage regulation module is a voltage dividing resistor.	
	However Voltage Dividing resistors were well known in the art at the time invention was claimed. Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to  use voltage dividing resistor as an alternate for voltage regulator of Harvey.
	Regarding claim 7, Harvey teaches invention set forth above, Harvey doesn’t expressly teach wherein the protection unit adopts a type S-8211 lithium battery protection chip. 
	However S-8211 chips were well known in the art at the time invention was claimed. Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use an S-8211 chip as an alternate for the micro controller of Harvey.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 10, Harvey teaches invention set forth above, Harvey doesn’t expressly teach wherein the wake-up circuit further comprises a field effect transistor Q1, a resistor R33, a resistor R34, 
	Hence claim 10 will be allowable if written in independent form.
	Regarding claim 11, Harvey teaches invention set forth above, Harvey doesn’t expressly teach wherein the wake-up circuit further comprises a field effect transistor Q10, a resistor R38, a resistor R40, and a capacitor C37, one end of the resistor R40 being connected to the negative electrode of the battery, and the other end of the resistor R40 being connected to the first switching device, the other end of the first switching device being connected to a source of the field effect transistor Q10, a gate of the field effect transistor Q10 being connected to the capacitor C37, and a drain of the field effect transistor Q10 being grounded, the other end of the capacitor C37 being connected to the positive electrode of the battery, the resistor R38 being connected between the gate and the drain of the field effect transistor Q10.
	Hence claim 11 will be allowable if written in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836